Title: From Thomas Jefferson to Robert Smith, 14 January 1808
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Th:J. to mr Smith. 
                     Jan. 14. 08.
                  
                  I return you Chancey’s letter. I am sorry to see the seamen working for rations only, & that we cannot allow even them, and further indeed that we shall be under the necessity of discharging a number of those we have. this is so serious a question that I propose to call a consultation on it a day or two hence. our 64. gunboats & ketches may certainly be reduced to 10. seamen each; at least I have at various times had the opinion of nearly all our naval captains that from 8. to 10. men are sufficient to keep a gunboat clean & in order, to navigate her in harbour & to look out of it.—this would give us a reduction of about 400. men, but even this will not bring it within the estimate. however what is to be done, is the question on which I shall propose a consultation.   I send you a letter of a mr Walton of Baltimore, for perusal, merely as it suggests ideas worth looking at. I confess I think our Naval militia plan both as to name and structure better for us than the English plan of Sea-fencibles.—I ought to be in possession of a former letter from the same person; but not finding it among my papers, am induced to ask whether I sent it to you? Affectte. salutations.
               